 -In the Matter of THE HARRISON STEEL CASTINGS COMPANY, EMPLOYERandUNITED FARM EQUIPMENT AND METAL WORKERS OF AMERICA,C. I. 0., PETITIONERCase No. 13-R-4399.Decided June R3, 1947Messrs. Carl WildeandOwen J. Neighbours,of Indianapolis, Ind.,for the Employer.Mr. Neal Eastman,of Attica, Ind., for the Petitioner.Mr. Gaal Nedry,of Danville, Ill., for the Intervenor.Mr. Leonard J. Mandl,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Wil-liamsport, Indiana, on May 12, 1947, before Robert T. Drake, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Harrison Steel Castings Company, an Indiana Corporation,is engaged at its plant in Attica, Indiana, in the manufacture of steelcastings for use in railroad, tractor, and other equipment. It annu-ally purchases raw materials valued at more than $200,000, of whichmore than 40 percent is shipped to its plant from points outside theState of Indiana.It annually manufactures finished products valuedat more than $400,000, of which more than 75 percent represents ship-ments to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.74 N. L. R. B, No 62.363 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited ConstructionWorkers, herein called the Intervenor, is alabor organization affiliated with the UnitedMineWorkers ofAmerica, A. F. L., claiming to represent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner and the Intervenor request a unit composed of allproduction and maintenance employees, including storeroom em-ployees, but excluding office and clerical employees, draftsmen, salariedemployees, watchmen, sub-foremen, foremen, the chief watchman, andother supervisors.'The Employer does not object generally to therequested unit, except that it desires the inclusion of nurses,2 watch-men, and sub-foremen.Nurses:These employees assist injured and sick employees, sendemployees to the doctor, and when necessary call the doctor to theplant.They were excluded from the production and maintenanceunit found appropriate by the Board in 1945. In accordance withour practice of excluding nurses from production and maintenanceunlts,3 we shall adhere to our 1945 decision, and exclude the nurses.Watchmen:These employees are armed and deputized.4 Theirduties, which are the same as they were in 1945 when we excluded themfrom the unit, include reporting employee violations of plant rulesand regulations, observing and reporting fires and fire hazards, patrol-ling the plant, and standing guard at the plant gate. In conformitywith our prior unit finding, and inasmuch as the watchmen possessIOn August28, 1945,a Decision and Direction of Election(63 N L. R B. 585)issuedconcerning thisEmployer, wherein theunit finding was substantially the same as thatrequestedby the Petitioner in thisproceedingThe Petitioner in that case lost theelection.2At thehearing the Petitioner requested the exclusion of nurses,but in its brief sub-mitted after thehearing itapparentlydesued nurses included in the unit.The Intervenortook no position as to these employees.3Matter ofAmerican CyanamidCompany,Calco Chemical Division,73 N L. R. B. 144 ;Matter of American Stove Company,70 N. L. R B. 1059,Matter of Newark Stove Com-pany,70 N. L. R B. 1232;Matter of The Electric Controller&Manufacturing Company,69 N L R B 1242.1These employees were recently demilitarized THE HARRISON STEEL CASTINGS COMPANY365substantial monitorial duties in relation to other employees of theEmployer, we shall exclude theni.5Sub-foremen:The nine employees in this category work under thesupervision of the foremen.The Petitioner contends that they aresupervisors.However, they perform considerable manual labor andare paid hourly as are the production and maintenance workers. Theirduties and status have not changed since our prior decision in 1945,when we included them in the production and maintenance unit. Inconformity with our prior decision, and because it does not appearin the present record that these employees have the power to changeor effectively recommend changes in employee status, we shall includethem.We find that all production and maintenance employees of the Em-ployer, including storeroom employees and sub-foremen, but exclud-ing office and clerical employees, draftsmen, nurses, salariedemployees, watchmen, the chief watchman, foremen, and all or anyother supervisory employees with authority to hire, promote, ' dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V.TIIE DETERMINATION OF REI'RESENTATIVEsWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, subject to thelimitations and additions set forth in the Direction.The Employer and the Intervenor contend that students workingfull time during the summer vacation period, and a United StatesPost Office mail carrier employed regularly several hours each day,should be permitted to vote.The Petitioner maintains that they areineligible.Inasmuch as the students will return to school in the falland the mail carrier will continue to work regularly part time, weshall adhere to our 1945 decision, and find the students ineligible andthe mail carrier eligible to vote.DIRECTION OF ELECTION 6As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with The Harrison Steel Castings Com-pany, Attica, Indiana, an election by secret ballot shall be conducted6Matter of Ward Leonard ElectricCo , 59 N L. R B 1305 ;Matter of Virgiivi.a CarolineChemical Corp ,72 N L R B 504,Matter of West Texas CottonoilCo , 73 N L R. B. 6456Any participant in the election herein may, upon its prompt request to, and approvalthereof by, the Regional Director, have its name removed fiom the ballot. 366DECISIONSOF NATIONALLABOR RELATIONS BOARDas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Thirteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire tobe represented by United Farm Equipment and Metal Workers ofAmerica, C. I. 0., or by United Construction Workers, affiliated withUnited Mine Workers of America, A. F. L., for the purposes ofcollective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.